This opinion is subject to administrative correction before final disposition.




                                 Before
                  KING, MCCONNELL, and ATTANASIO,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                        Joshua W. TAYLOR
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900172

                         Decided: 20 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Wilbur Lee, USMC. Sentence
   adjudged 8 April 2019 by a general court-martial convened at Marine
   Corps Base Kaneohe Bay, Hawaii, consisting of a military judge
   sitting alone. Sentence approved in the Entry of Judgment: reduction
   to E-1, confinement for 12 months, 1 and a bad-conduct discharge.
   For Appellant: Captain Valonne L. Ehrhardt, USMC.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent, but
          may be cited as persuasive authority under NMCCA
                   Rule of Appellate Procedure 30.2.
                          _________________________




   1  The Convening Authority suspended confinement in excess of 8 months pursu-
ant to a pretrial agreement.
               United States v. Taylor, NMCCA No. 201900172


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). In accordance with Rule for Courts-Martial 1111(c)(2), Manual for
Courts-Martial, United States (2019 ed.), we modify the Entry of Judgment
and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2
UNITED STATES                                NMCCA NO. 201900172

       v.                                           ENTRY
                                                     OF
Joshua W. T AYL OR                                JUDGMENT
Corporal (E-4)
U.S. Marine Corps                             As Modified on Appeal
               Accused                          20 November 2019


    On 23 January 2019, 1 March 2019, and 8 April 2019, the Accused was
tried at Marine Corps Base Kaneohe Bay, Hawaii, by general court-martial,
consisting of a military judge sitting alone. Military Judge Wilbur Lee pre-
sided.

                               FINDINGS

   The following offenses were referred to trial, with the corresponding pleas
and findings:

Charge I:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 892.
               Plea: Not Guilty.
               Finding: Withdrawn and dismissed without prejudice to ripen
               into prejudice upon completion of appellate review.

   Specification:      Failure to obey a lawful order – wrongfully
                       providing alcohol to a minor – on or about
                       1 January 2018.
                       Plea: Not Guilty.
                       Finding: Withdrawn and dismissed without prejudice
                       to ripen into prejudice upon completion of appellate
                       review.
United States v. Taylor, NMCCA No. 201900172, Modified Entry of Judgment


Charge II:   Violation of Article 107, Uniform Code of Military
             Justice, 10 U.S.C. § 907.
             Plea: Not Guilty.
             Finding: Withdrawn and dismissed without prejudice to ripen
             into prejudice upon completion of appellate review.

   Specification:    False official statement on or about 19 February
                     2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed without prejudice
                     to ripen into prejudice upon completion of appellate
                     review.

Charge III: Violation of Article 120, Uniform Code of Military
            Justice, 10 U.S.C. § 920.
             Plea: Not Guilty.
             Finding: Withdrawn and dismissed without prejudice to ripen
             into prejudice upon completion of appellate review.

   Specification 1: Sexual assault – bodily harm – on or about
                    1 January 2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed without prejudice
                     to ripen into prejudice upon completion of appellate
                     review.

   Specification 2: Sexual assault – incapable of consenting due to
                    impairment by an intoxicant – on or about
                    1 January 2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed without prejudice
                     to ripen into prejudice upon completion of appellate
                     review.

   Specification 3: Sexual assault – bodily harm – on or about
                    23 September 2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed without prejudice
                     to ripen into prejudice upon completion of appellate
                     review.




                                   2
United States v. Taylor, NMCCA No. 201900172, Modified Entry of Judgment


   Specification 4: Sexual assault – incapable of consenting due to
                    impairment by an intoxicant – on or about
                    23 September 2018.
                     Plea: Not Guilty.
                     Finding: Withdrawn and dismissed without prejudice
                     to ripen into prejudice upon completion of appellate
                     review.

Charge IV: Violation of Article 128, Uniform Code of Military
           Justice, 10 U.S.C. § 928.
             Plea: Guilty.
             Finding: Guilty.

   Specification:    Assault consummated by a battery on or about
                     23 September 2018.
                     Plea: Guilty.
                     Finding: Guilty.

Charge V:    Violation of Article 134, Uniform Code of Military
             Justice, 10 U.S.C. § 934.
             Plea: Guilty.
             Finding: Guilty.

   Specification:    Adultery on or about 1 January 2018.
                     Plea: Guilty.
                     Finding: Guilty.

Additional Charge I: Violation of Article 92, Uniform Code of
            Military Justice, 10 U.S.C. § 892.
             Plea: Guilty.
             Finding: Guilty.

   Specification:    Dereliction of duty – willfully failing to ensure
                     alcohol was not provided to minors – on or about
                     31 December 2017.
                     Plea: Guilty.
                     Finding: Guilty.




                                    3
United States v. Taylor, NMCCA No. 201900172, Modified Entry of Judgment


                                SENTENCE

   On 8 April 2019, the military judge adjudged the following sentence:
       Reduction to pay grade E-1.
       Confinement for 12 months. 1
       A bad-conduct discharge.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




   1  The Convening Authority suspended confinement in excess of 8 months pursu-
ant to a pretrial agreement.




                                       4